                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


DANA ZETTLEMOYER., individually               ) Case No. _______________________
and on behalf of all others similarly         )
situated,                                     )
                                              ) JURY DEMAND
                       Plaintiff,             )
       v.                                     )
                                              )
ALLERGAN, INC. f/k/a INAMED                   )
CORPORATION, ALLERGAN USA,                    )
INC., and ALLERGAN plc.                       )
                                              )
                       Defendants.            )
                                              )
                                              )


                               CLASS ACTION COMPLAINT



       Plaintiff Dana Zettlemoyer individually and on behalf of all others similarly situated,

files this Class Action Complaint against Defendants Allergan plc, Allergan, Inc., and Allergan

USA, Inc. (“Defendants” or “Allergan”) and allege as follows:

                                NATURE OF THE ACTION

       1.      Allergan manufactures and sells BIOCELL saline-filled and silicone-filled breast

implants and tissue expanders. Allergan’s BIOCELL line of implants are a type of textured

breast implants and tissue expanders that were first introduced internationally in the early 1990s

and in the United States beginning in 2006.

       2.      The BIOCELL textured implants were originally developed in the 1980s and

early 1990s by McGhan Medical Corporation (“McGhan”), which later became Inamed

Corporation (“Inamed”). In 2006, Allergan acquired Inamed.



     Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 1 of 25 PageID #: 1
         3.    In 2011, the Food and Drug Administration (“FDA”) identified a potential link

between textured breast implants and a rare form of lymphoma called breast-implant-associated

anaplastic large-cell lymphoma, or BIA-ALCL.

         4.    Following a request from the FDA, on July 24, 2019, Allergan announced it was

issuing a worldwide recall of all BIOCELL textured breast implants and tissue expanders. The

FDA made its request after receiving reports suggesting that BIOCELL implants and expanders

were associated with hundreds of cases of BIA-ALCL around the world. In its notice to the

public, the FDA reported receiving 573 cases of BIA-ALCL worldwide, including 33 deaths.

The FDA further noted that it had seen “a significant increase in known cases of BIA-ALCL

since the agency’s last update earlier this year—an increase of 116 new unique cases and 24

deaths.” Of the 573 known cases of BIA-ALCL, 481 (or about 84%) were attributed to

Allergan products, and of the 33 reported deaths, “12 of the 13 patients for which the

manufacturer of the implant is known are confirmed to have an Allergan breast implant[.]”

According to the FDA, the risk of BIA-ALCL is six times higher with Allergan’s textured

implants than textured implants from other manufacturers.

         5.    BIA-ALCL is not breast cancer but rather a type of non-Hodgkin’s lymphoma, a

cancer of the immune system. BIA-ALCL typically occurs in the scar tissue surrounding the

implant. Left untreated, it will spread to surrounding tissue such as lymph nodes near the breast

and may be fatal. BIA-ALCL is typically treated with surgery meant to remove the implant and

surrounding scar tissue although some patients will require chemotherapy, radiation therapy, or

both.

         6.    The main symptoms of BIA-ALCL are persistent swelling or enlargement of a

patient’s breast or surrounding tissue that develops a year or more after surgery (swelling is



                                                 2

        Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 2 of 25 PageID #: 2
common immediately after surgery), lumps in the breast or armpit, pain, rash or redness,

hardening of the breast, or changes in the shape or size of the breast.

         7.      After Allergan’s recall, a principal FDA deputy commissioner stated that:

“[b]ased on new data, our team concluded that action is necessary at this time to protect the

public health” and that “[o]nce the evidence indicated that a specific manufacturer’s product

appeared to be directly linked to significant patient harm, including death, the FDA took

action.”

         8.      The products subject to recall (“recalled BIOCELL products”) include Allergan

Natrelle Saline-Filled Breast Implants (formerly called McGhan RTV Saline-Filled Mammary

Implants), Allergan Natrelle Silicone-Filled Textured Breast Implants (formerly called Inamed

Silicone-Filled Breast Implants), Natrelle 410 Highly Cohesive Anatomically Shaped Silicone-

Filled Breast Implants, and Allergan tissue expanders for the breast implants that have

BIOCELL texturing. 1

         9.      In a July 30, 2019 letter to “Allergan Plastic Surgery Customer[s]”, Allergan’s

Senior Vice President, U.S. Medical Aesthetics, Carrie Strom stated that Allergan is creating a

“Replacement Warranty” for patients “currently implanted” with BIOCELL textured implants

that will provide smooth device replacements. The letter explained that the warranty program

will run until July 24, 2021. The letter also said that “Allergan will not be providing surgical

fee assistance” to any patients.

         10.     On August 9, 2019, Allergan sent a letter informing patients, including Plaintiff,

that the recall of the BIOCELL products was due to a “higher occurrence of breast implant-

associated anaplastic large cell lymphoma (BIA-ALCL) in patients who have, or have had,


1
    The recalled BIOCELL products are listed in Exhibit A.

                                                  3

        Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 3 of 25 PageID #: 3
Allergan BIOCELL textured breast implants.” Allergan’s “recall” and “Replacement

Warranty” therefore have a glaring shortcoming—while it has agreed to provide smooth breast

implants to replace the problematic textured breast implants, Allergan has declined to cover the

surgical fees patients must incur to remove the recalled BIOCELL products.

       11.     As a result of Allergan’s conduct, including its refusal to pay for the removal of

the recalled BIOCELL products, as well as the substantially increased risk of BIA-ALCL,

Plaintiff will be forced to expend substantial sums, such as for surgery to remove her implant,

medical monitoring, and other medical expenses.

                                            PARTIES

       12.     Plaintiff Dana Zettlemoyer is a citizen and resident of Davidson County,

Tennessee.

       13.     Defendant Allergan plc is a publicly traded corporation headquartered in Dublin,

Ireland. It has administrative headquarters for the United States in New Jersey.

       14.     Defendant Allergan, Inc., is a wholly-owned subsidiary of Allergan plc and is

incorporated under the laws of Delaware, with its principal place of business in New Jersey.

       15.     Defendant Allergan USA, Inc. is a wholly owned subsidiary of Allergan plc and

is incorporated under the laws of Delaware, with its principal place of business in New Jersey.

       16.     At all relevant times, each Defendant acted in all aspects as the agent and alter

ego of each other.

                                JURISDICTION AND VENUE

       17.     This Court has jurisdiction over the lawsuit under the Class Action Fairness Act,

28 U.S.C. § 1332, because this is a proposed class action in which: (1) there are at least 100

class members; (2) the combined claims of class members exceed $5,000,000, exclusive of



                                                 4

     Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 4 of 25 PageID #: 4
interest, attorneys’ fees, and costs, and (3) Plaintiff and Defendants are domiciled in different

states.

          18.   This Court has personal jurisdiction over Defendants because they have

sufficient minimum contacts in Tennessee to render the exercise of jurisdiction by this Court

proper and fair. Allergan conducts substantial business in Tennessee and within this District,

including the marketing and sale of its BIOCELL products.

          19.   Venue properly lies in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the acts giving rise to Plaintiff’s claims occurred in this District and because

Defendants are subject to personal jurisdiction within this District.

                                  PLAINTIFF ALLEGATIONS

          20.   On November 29, 2016, Plaintiff received Natrelle 410 Style 410 FX silicone-

filled breast implants included on the list of recalled BIOCELL products as part of

reconstructive surgery following her recovery from breast cancer. The surgery was performed

in Nashville, Tennessee.

          21.   On December 24, 2016, Plaintiff had an emergency surgery to remove one of her

two implants. That implant was not replaced.

          22.   Plaintiff would not have had the Natrelle 410 devices implanted had she known

prior to the procedure that BIOCELL textured breast implants would subject her to a

significantly greater risk of developing BIA-ALCL, as well as the costs associated with

removal, medical monitoring, and other fees and procedures to detect and treat BIA-ALCL.

Plaintiff experienced severe emotional distress when she learned that she is now exposed to a

significantly greater risk of developing BIA-ALCL.




                                                  5

      Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 5 of 25 PageID #: 5
       23.     Plaintiff plans to have the implant removed and wants Allergan to fully pay for

the removal of her implant, but she (understandably) does not wish to have another Allergan

product implanted. Allergan has refused to pay for any surgical costs associated with the recall

and the greatly increased risk of BIA-ALCL from using its BIOCELL products.

                                   FACTUAL ALLEGATIONS

I.     Relevant Background Concerning Breast Implants

       24.     Breast implants are medical devices that are implanted under the breast tissue or

chest muscle to increase breast size or to replace breast tissue that has been removed as a result

of cancer or other trauma. Tissue expanders are typically used in breast reconstruction and are a

type of inflatable breast implant that stretches the skin and muscle to make room for a more

permanent implant in the future.

       25.     There are two primary types of breast implant products: saline-filled (containing

sterile saltwater) and silicone-filled (containing silicone gel). They come in a variety of sizes,

have different gel viscosity, and can have either a smooth or textured surface. Every year,

approximately 400,000 women in the United States receive breast implants either for cosmetic

reasons or for breast reconstruction.

       26.      First introduced in the 1960s, breast implants began gaining acceptance and

popularity in the 1970s. In 1976, Congress passed the Medical Device Amendment to the

Federal Food, Drug and Cosmetic Act granting the FDA authority to review and approve new

medical devices, including breast implants. Breast implants were initially classified as Class II

devices, which required manufacturers to provide assurances that their products would not

cause harm to the recipients but did not require them to conduct any formal testing.




                                                  6

     Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 6 of 25 PageID #: 6
       27.     Public concerns about the safety of breast implants grew during the late 1980s

and early 1990s with increasing reports of health complications such as gel bleed and capsular

contracture (scar tissues becoming unusually hard and contracting around the implant). At the

same time, studies began to warn about the dangers of silicone implants and their link to cancer.

In response, the FDA re-classified both saline-filled and silicone-filled breast implants as Class

III devices, meaning they posed a potential unreasonable risk of illness or injury. In 1991, the

FDA began requiring Premarket Approval Applications (“PMAs”) for breast implants.

       28.     In 1992, the FDA issued a moratorium on the sale of silicone-filled breast

implants due to increasing concerns about their safety. At the time, McGhan and Mentor

Corporation were the only silicone breast implant manufacturers left in the United States

market.

       29.     During the late 1990s and early 2000s, McGhan (later Inamed) and Mentor

began long-term clinical studies for their silicone implants.

       30.     Allergan’s 2006 acquisition of Inamed was at least partly motivated by the fact

that while most of the breast implants in the United States at the time were saline implants, the

FDA appeared to be on the verge of lifting the moratorium on silicone implants and Inamed was

already selling silicone implants outside of the United States.

       31.     The FDA lifted the moratorium on silicone implants in 2006. Allergan began

selling its Inamed Silicone-Filled Breast Implants in the United States shortly thereafter.

II.    Breast Implants and BIA-ALCL

       32.     After health concerns arose during the 1980s and 90s, manufacturers began using

surface texturing on breast implants claiming they would reduce the likelihood of common

complications such as capsular contracture. Manufacturers rely on different techniques to create



                                                 7

      Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 7 of 25 PageID #: 7
their textured implants. The variations in manufacturing techniques result in differences in

porosity, complexity, and the depth of the texturing on the implant’s surface. Allergan’s

BIOCELL implants use a texturing process called “lost-salt” which uses a layer of salt crystals

with a thin overcoat of silicone that is then cured in a laminar flow oven. After the surface is

cured, the salt on the surface is washed away leaving a pitted surface with random indentations.

       33.     Reports and studies linking breast implants to BIA-ALCL began to emerge a few

years after the FDA’s moratorium was lifted in 2006 and in January 2011, the FDA released a

report informing the public about a possible association between breast implants and BIA-

ALCL. The FDA observed that “ALCL has been found more frequently in association with

breast implants having a textured outer shell rather than a smooth outer shell.”

       34.     While the risk of ALCL is generally believed to be 1:300,000, textured breast

implants greatly increase this risk. The FDA recently announced that its studies have shown

that the risk of BIA-ALCL in women with textured implants ranges from 1:3,817 and 1:30,000.

The American Society of Plastic Surgeons estimates the current risk of BIA-ALCL to be

between 1:2,207 and 1:86,029 for women with textured implants. Studies in Europe show

similar risks and Australia’s Therapeutic Goods Administration (“TGA”) has reported the risk is

1:1,000 to 1:10,000.

       35.     Since the FDA reported a potential link between breast implants and BIA-ALCL,

subsequent studies and reports from other international governmental agencies also showed a

heightened risk of BIA-ALCL even as Allergan continued to sell the BIOCELL implants. In

March 2015, one analysis identified at least 173 cases and the French National Cancer Institute

claimed that “[t]here is a clearly established link between the occurrence of this disease and the

presence of a breast implant.”



                                                 8

     Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 8 of 25 PageID #: 8
       36.     On May 19, 2016, the World Health Organization designated BIA-ALCL as a

form of T-cell lymphoma distinct from other categories of ALCL that can develop following

breast implants.

       37.     In November 2016, the Australian TGA announced that it would convene an

expert advisory panel as part of its “ongoing monitoring of the association between breast

implants and anaplastic large cell lymphoma.”

       38.     In early 2017, the National Comprehensive Cancer Network established

guidelines for diagnosing and treating BIA-ALCL in breast implant patients.

       39.     On March 21, 2017, the FDA updated its 2011 warning about the link between

breast implants and BIA-ALCL. The FDA stated that “[a]t this time, most data suggest that

BIA-ALCL occurs more frequently following implantation of breast implants with textured

surfaces rather than those with smooth surfaces.”

       40.     A May 2017 global analysis of some forty governmental databases showed 363

cases of BIA-ALCL of which 258 were reported to the FDA.

       41.     On March 21, 2018, the FDA released another update, noting that it was aware

of 414 total cases of BIA-ALCL.

       42.     On May 9, 2018, the Australian TGA reported a total of 72 cases of ALCL in

Australia.

       43.     In December 2018, Allergan textured breast implants lost their European

certification and subsequently were suspended from the European and Brazilian markets.

       44.     In February 2019, the FDA sent a letter to health care providers across the

United States warning them about the link between textured breast implants and BIA-ALCL.




                                                9

     Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 9 of 25 PageID #: 9
III.     Allergan Enters the Breast Implant Market

         45.   Many of the recalled BIOCELL products were originally designed, tested, and

manufactured by McGhan or Innamed beginning in the 1990s. For instance, while the sale of

silicone breast implants was prohibited in the United States after 1992, Allergan’s Natrelle 410

silicone breast implant was first introduced in Europe in 1993 as the Biodimensional Style 410

implant.

         46.   McGhan was once a leading manufacturer of silicone products for plastic and

reconstructive surgery. In 1986, First American Corporation changed its name to Inamed

Corporation. Inamed was a global healthcare products manufacturer and in March 2006,

Allergan acquired Inamed and its wholly owned subsidiary, McGhan for approximately $3.2

billion. Allergan also acquired the BIOCELL trademark and assumed the liability risks for its

past and present manufacturing of breast implant products. At the time, Inamed was one of the

largest breast implant makers in the world and one of the two largest manufacturers in the

United States, primarily competing with Mentor Corporation, now part of Johnson & Johnson.

IV.      Allergan Tries to Conceal the Risks of the Recalled BIOCELL Products

         47.   Consumers and physicians depend on the timely and accurate disclosures of

problems and health concerns by medical device manufacturers in their decision-making. Since

at least 2011, Allergan has known about the connection between its BIOCELL implants and

BIA-ALCL but Allergan did not disclose the connection to consumers or the medical

community.

         48.   Since April 1991, the FDA has required breast implant manufacturers to obtain

premarket approval for any silicone gel-filled breast implants through the PMA process, which

allows the FDA to evaluate the safety and effectiveness of Class III medical devices.



                                                10

       Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 10 of 25 PageID #: 10
       49.     As part of the PMA process, a breast implant manufacturer must provide the

FDA with a variety of information including known investigations showing whether or not the

device is safe and effective, the components and properties of the device, the manufacturing

process and methods, and other data relevant for evaluating the safety and effectiveness of the

device that is known or should reasonably be known to the manufacturer.

       50.     In 2000, Inamed began conducting a 10-year study to assess the performance and

safety of the McGhan Medical RTV Saline-Filled Breast Implant.

       51.     In 2006 Allergan began a series of long-term studies for its Inamed Silicone-

Filled Breast Implants to assess the clinical performance of the breast implants, including any

health complications and connections to neurological diseases, diseases in the connective tissue,

and cancer.

       52.     Under the relevant PMAs, the “[f]ailure to comply with any post-approval

requirement constitutes a ground for withdrawal of approval of a PMA.” The PMA also

provides that it “is a violation of the act” to commercially distribute “a device that is not in

compliance with these conditions[.]”

       53.     Manufacturers selling medical devices in the United States are under continuing

obligations to comply with the medical device reporting requirements. For instance, a

manufacturer must report to the FDA within 30 calendar days after receiving or becoming

aware of information “from any source, that reasonably suggests that a device” “[m]ay have

caused or contributed to a death or serious injury” or that a device “[h]as malfunctioned and this

device or a similar device . . . would be likely to cause or contribute to a death or serious injury,

if the malfunction were to recur.” 21 C.F.R. § 803.50(a).




                                                  11

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 11 of 25 PageID #: 11
       54.     Information is “reasonably known” if it can be obtained by contacting “a user

facility, importer or other initial reporter;” is information that is in a manufacturer’s possession;

or is information that “can be obtain[ed] by analysis, testing, or other evaluation of the device.”

21 C.F.R. § 803.50(b). Manufacturers must investigate each reported event and evaluate the

cause. Id.

       55.     A manufacturer must also provide periodic reports to the FDA including

“[u]npublished reports of data from any clinical investigations or nonclinical laboratory studies

involving the device or related devices and known to or that reasonably should be known to the

applicant” and “[r]eports in the scientific literature concerning the device and known to or that

reasonably should be known to the applicant.” 21 C.F.R. § 814.84.

       56.     Accordingly, manufacturers such as Allergan are required to file adverse event

reports with the FDA and continue to have the primary responsibility for timely communicating

complete and accurate safety information for breast implants. Manufacturers are further

obligated to constantly monitor all reasonably available information and clinical experiences.

       57.     The FDA publishes adverse event reports in a public, searchable database called

the Manufacturer and End User Facility Device Experience database or “MAUDE” which is

updated monthly.

       58.     Instead of accurately reporting adverse events individually each time an injury or

malfunction occurred, however, Allergan’s practice was to “bury evidence of ruptures and other

injuries by reporting them as routine events that did not require public disclosure” until 2017.

Allergan hid evidence of complications and injuries by filing “Alternative Summary Reports”

(“ASR”) that bypass MAUDE. ASRs were initially developed to reduce paperwork. The ASR

program allows Allergan to report hundreds or thousands of adverse event reports together on



                                                  12

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 12 of 25 PageID #: 12
less-detailed quarterly spreadsheets and avoid public disclosure because the reports are

generally unavailable to the public. The ASR system is so obscure that a former commissioner,

Dr. Robert Califf, stated that he had “never heard anything about it” during his time with the

FDA.

       59.     The ASR program, moreover, was intended to exclude severe or unexpected

events or injuries necessitating remedial action, which were still supposed to be reported

individually. Experts, however, have been skeptical that the ASRs really did exclude the more

serious events. Madris Tomes—a former FDA data analyst—stated his “concern has always

been that these reports contain serious injuries . . . .” Recent developments prove that Allergan

did in fact bury serious events in non-public ASRs, including a case of possible BIA-ALCL.

       60.     Further substantiating the fact that severe breast implant events had been buried

in ASRs, in 2017, when the FDA began implementing more rigorous reporting requirements,

there was a dramatic increase in the number of adverse events related to breast implant

injuries—from 200 a year to 4,567 in 2017 and 8,242 in the first half of 2018.

       61.     The FDA has now acknowledged that, until recently, there was a “transparency

issue” with the injury reports it had been accepting. The FDA said the surge in reports reflected

the change in its requirements, rather than “a new public health issue.”

       62.     Accurate reporting of adverse events is critical to ensure that the public is

adequately and timely notified of potential problems with a medical device. The FDA relies on

the reports to monitor the safety of medical devices. The general public, including physicians

and patients, also use the MAUDE database to obtain safety information about medical devices.

Researchers, including those studying connections between breast implants and cancer and

other health issues, also use the MAUDE database in their studies, such as to obtain the number



                                                 13

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 13 of 25 PageID #: 13
of reported injuries or deaths. By using ASRs instead of MAUDE, Allergan was able to paint a

misleading picture of the number of problems in breast implants to medical professionals and

their patients who relied on the public reports, thereby exposing patients to harm.

       63.       Allergan also did not report adverse events from its required post-market

approval studies that would have suggested the recalled BIOCELL products have caused or

contributed to deaths or serious bodily injury.

       64.       As detailed above, after the FDA lifted the moratorium in 2006, Allergan

continually received new information showing the connection between its textured breast

implants and BIA-ALCL and that the risk associated with its BIOCELL breast implants was

significantly greater than its competitors.

       65.       Allergan failed to comply with the conditions of the PMAs and violated federal

law by failing to fulfill its obligations to accurately and promptly report adverse events and

continuing to sell the recalled BIOCELL products.

       66.       Had Allergan complied with its obligations under federal law, the disclosure of

the connection between BIOCELL breast implants and BIA-ALCL would have allowed patients

including Plaintiff, and her treating physicians to make an informed decision regarding whether

to use other implants.

                                     CLASS ALLEGATIONS

       67.       Plaintiff brings this action on her own behalf, and on behalf of the following

class and state subclasses pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), 23(b)(3),

and/or (c)(4):




                                                  14

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 14 of 25 PageID #: 14
               Nationwide Class: All individuals in the United States who implanted

               BIOCELL© saline-filled or silicone-filled breast implants or tissue expanders

               that have been recalled by the FDA.

               Tennessee Subclass: All individuals who implanted BIOCELL© saline-filled or

               silicone-filled breast implants or tissue expanders that have been recalled by the

               FDA while those individuals resided in Tennessee.

       68.     Excluded from the class are Defendants, their parents, subsidiaries, affiliates,

officers and directors, any entity in which Defendants have a controlling interest, all class

members who timely elect to be excluded, governmental entities, and all judges assigned to hear

any aspect of this litigation, as well as their immediate family members. Plaintiff reserves the

right to modify, change, or expand the class definition based on facts learned through discovery

and further investigation.

       69.     Numerosity: The members of the class are so numerous that joinder is

impractical. The class includes at least thousands of individuals.

       70.     Typicality: Plaintiff’s claims are typical of the claims of the class in that

Plaintiff, like all class members, were implanted with recalled BIOCELL products and faced an

increased risk of BIA-ALCL.

       71.     Adequacy: Plaintiff will fairly and adequately protect the interests of the class.

Plaintiff has no interests adverse to the interests of any other class member and is committed to

vigorously prosecuting this case. Plaintiff has retained competent counsel experienced in the

prosecution of complex class actions involving defective products.




                                                 15

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 15 of 25 PageID #: 15
       72.     Commonality and Predominance: There are questions of law and fact common

to the class, and the common questions predominate over any questions affecting only

individual class members. Among the questions common to the class are:

               a.      Whether the recalled BIOCELL products significantly increase the risk of

developing BIA-ALCL;

               b.      Whether Allergan knew or should have known that the recalled

BIOCELL products significantly increase the risk of developing BIA-ALCL;

               c.      Whether Allergan was negligent in selling BIOCELL recalled products;

               d.      Whether Allergan failed to warn consumers regarding the risks of the

recalled BIOCELL products;

               e.      Whether Allergan violated federal standards and requirements for the

marketing, warning, and reporting of the recalled BIOCELL products;

               f.      Whether Allergan breached implied warranties connected with the

recalled BIOCELL products;

               g.      Whether Allergan was unjustly enriched by the sale of the recalled

BIOCELL products;

               h.      Whether Plaintiff and class members are entitled to equitable relief,

including injunctive relief; and

               i.      Whether Plaintiff and class members are entitled to damages or other

monetary relief, and if so, in what amount.

       73.     Superiority: A class action is superior to all other methods available for the fair

and efficient adjudication of this controversy. Because the amount of each individual class

member’s claim is small relative to the complexity of the litigation, and given Allergan’s



                                                16

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 16 of 25 PageID #: 16
financial resources, no class member would be likely to pursue legal redress individually for the

violations detailed herein. A class action would also streamline the determination of common

claims or issues in this case. Conversely, individual suits would create the potential for

inconsistent or contradictory rulings. By contrast, a class action presents fewer management

difficulties, allows claims to be heard which would otherwise go unheard, and allows

comprehensive supervision by a single court.

       74.     Injunctive Relief: Class certification is also appropriate under Rule 23(b)(2)

because Allergan acted and refused to act on grounds generally applicable to the class, making

appropriate final injunctive relief with respect to the class as a whole.

                                     CLAIMS FOR RELIEF


                                    FIRST CAUSE OF ACTION

                                Strict Liability—Failure to Warn

       75.     Plaintiff incorporates the above allegations by reference.

       76.     Allergan manufactured, distributed, and/or sold the BIOCELL breast implants

that were implanted in Plaintiff.

       77.     Allergan had a duty to warn Plaintiff and her physicians about the dangers of the

recalled BIOCELL products which it knew, or in the exercise of ordinary care, should have

known, at the time the recalled BIOCELL products left Allergan’s control.

       78.     The BIOCELL breast implants had potential risks that were known or knowable

in light of the scientific and medical knowledge that was generally accepted in the scientific and

medical community at the time of the manufacture, distribution, or sale of the implant.

       79.     Allergan failed to warn Plaintiff and her physicians about the serious risk of

using its recalled BIOCELL products, including the greatly increased risk of BIA-ALCL. At

                                                 17

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 17 of 25 PageID #: 17
the time Plaintiff received her implants, Allergan was aware of the clear causal connection

between its BIOCELL breast implants but did not disclose this information or warn of the

significantly greater risk of BIA-ALCL associated with its implants. Allergan obtained this

knowledge from performing extensive decades-long clinical studies, reviewing scientific studies

and literature, FDA communications, government reports, and from complaints from

consumers, among other sources. Rather than disclose the truth, Allergan, in violation of

federal law, attempted to conceal the true facts by not reporting all adverse events to the FDA

and by filing ASRs to avoid public reporting on MAUDE.

         80.   Allergan also failed to warn Plaintiff and the public by not submitting accurate

adverse event reports that patients and physicians rely on to make informed decisions about

selecting the type of breast implants.

         81.   The recalled BIOCELL products were defective and unreasonably dangerous

when they left Allergan’s possession because they did not contain adequate warnings, including

the greatly increased risk of developing BIA-ALCL. In addition, the recalled BIOCELL

products were defective and unreasonably dangerous when they left Allergan’s possession

because they were dangerous to an extent beyond that which would be contemplated by an

ordinary consumer—the risk of developing BIA-ALCL was at least six times greater than

competing products—and because a reasonably prudent manufacturer or seller would not put

such a dangerous product on the market.

         82.   The potential risks presented a substantial danger to Plaintiff and ordinary

consumers when used or misused in an intended or reasonably foreseeable way.

         83.   Plaintiff and ordinary consumers would have not recognized the potential for

risks.



                                                18

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 18 of 25 PageID #: 18
       84.     Allergan failed to adequately warn or instruct concerning the potential risks of

recalled BIOCELL products.

       85.     It was foreseeable to Allergan that failure to adequately warn about the risks of

its recalled BIOCELL products would cause irreparable harm to those who had the products

implanted in their bodies, including the types of emotional distress suffered by Plaintiff.

       86.     As a result of Allergan’s failures to adequately warn, Plaintiff was harmed as

described herein including physical pain and emotional distress. The lack of sufficient warnings

was a substantial factor in causing Plaintiff’s harm. If Plaintiff and her physicians had been

provided with the appropriate warnings regarding the causal connection between BIOCELL

implants and BIA-ALCL, they would have been able to make an informed decision about using

an alternative product that did not present such a high risk of BIA-ALCL.

       87.     Allergan’s breach of its duty to warn has caused Plaintiff damages including

surgical costs of removal of the products, ongoing medical monitoring, and other medical

expenses.

                                SECOND CAUSE OF ACTION

                                            Negligence

       88.     Plaintiff incorporates the above allegations by reference.

       89.     Allergan has a continuing duty to monitor the recalled BIOCELL products to

discover and report to the FDA any complaints about product performance and safety. Allergan

also has a continuing duty to provide warnings and instructions regarding potential safety

hazards associated with the use of its products.

       90.     Allergan breached these duties by failing to provide timely and adequate reports

regarding the safety hazards associated with the recalled BIOCELL products, including the



                                                   19

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 19 of 25 PageID #: 19
close causal connection to BIA-ALCL. Through numerous adverse reports, consumer

complaints, scientific research and literature, internal clinical research, and communications

from the FDA and international governmental organizations that Allergan monitored, Allergan

was aware of the clear connection between the recalled BIOCELL products and BIA-ALCL,

and that its textured breast implants posed a significantly greater risk than competing textured

breast implants.

       91.     Although Allergan knew or should have known that the recalled BIOCELL

products posed a serious risk of bodily harm to consumers, Allergan continued to manufacture

and market them to consumers and failed to comply with applicable FDA reporting and

monitoring requirements.

       92.     Had Allergan properly and timely reported the adverse events to the FDA as

required under federal law, material information regarding the true risk of the recalled

BIOCELL products—including the substantially greater risk of developing BIA-ALCL—would

have reached Plaintiff and her treating medical professionals in time to avoid her injuries.

       93.     Allergan knew or should have known that consumers such as Plaintiff would

foreseeably suffer injury as a result of its failure to exercise ordinary care and comply with FDA

reporting and monitoring requirements, including emotional distress.

       94.     As a direct result of Allergan’s breach of duty, Plaintiff has suffered harm in an

amount to be determined at trial, including severe emotional distress.

                                 THIRD CAUSE OF ACTION

                                         Negligent Recall




                                                20

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 20 of 25 PageID #: 20
        95.     On July 24, 2019, the FDA requested that Allergan recall its BIOCELL products

in the United States. That same day, Allergan voluntarily issued a worldwide recall of

BIOCELL products.

        96.     In issuing a voluntary recall, Allergan assumed duties to Plaintiff to exercise

reasonable care in issuing and implementing the recall.

        97.     Allergan breached its duties by failing to adequately warn Plaintiff of the dangers

associated with the use of the recalled BIOCELL products and by refusing to pay for the

surgical removal of Plaintiff’s implant notwithstanding the clear connection between the

recalled BIOCELL products and BIA-ALCL and the continuing risk the implant poses to

Plaintiff’s health.

        98.     As a direct result of Allergan’s breach of duty, Plaintiff has suffered harm in an

amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                      Breach of the Implied Warranty of Merchantability

        99.     Plaintiff incorporates the above allegations by reference.

        100.    By operations of law, Allergan—as manufacturer of the recalled BIOCELL

products and as the provider of the Limited Warranty—impliedly warranted to Plaintiff that the

implants she was receiving were of merchantable quality and safe for their ordinary and

intended use in the human body as an aesthetic breast enhancement.

        101.    The recalled BIOCELL products were defective and unreasonably dangerous

when they left Allergan’s possession because they did not contain adequate warnings, including

the greatly increased risk of developing BIA-ALCL. In addition, the recalled BIOCELL

products were defective and unreasonably dangerous when they left Allergan’s possession



                                                 21

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 21 of 25 PageID #: 21
because they were dangerous to an extent beyond that which would be contemplated by an

ordinary consumer—the risk of developing BIA-ALCL was at least six times greater than

competing products—and because a reasonably prudent manufacturer or seller would not put

such a dangerous product on the market.

       102.    Allergan breached the implied warranty of merchantability in connection with

the sale and distribution of the recalled BIOCELL products. At the point of sale, the recalled

BIOCELL products —while appearing normal—contained latent flaws rendering them

unsuitable and unsafe for use in the human body.

       103.    Had Plaintiff known the recalled BIOCELL products are unsafe for use in the

human body, she would not have had them implanted in her body.

       104.    Allergan has refused to provide appropriate warranty relief, as it will not provide

surgical fee assistance to patients notwithstanding the substantially increased risk of developing

BIA-ALCL. Plaintiff reasonably expected that her implants would not present a substantial risk

of bodily harm at the time of their purchases.

       105.    As a direct and proximate result of Allergan’s’ breach of the implied warranty of

merchantability, Plaintiff has sustained damages in an amount to be determined at trial.

                                 FIFTH CAUSE OF ACTION

                                      Medical Monitoring

       106.    Plaintiff incorporates the above allegations by reference.

       107.    As a result of exposure to the recalled BIOCELL products, the need for future

monitoring is reasonably certain. Allergan’s textured implants significantly increase the risk of

BIA-ALCL.




                                                 22

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 22 of 25 PageID #: 22
        108.    Medical monitoring is therefore reasonable in order to properly diagnose the

symptoms of BIA-ALCL particularly as it can become fatal when not treated in a timely

manner.

        109.    Plaintiff is therefore entitled to have Allergan pay for the costs of ongoing

medical monitoring.

                                  SIXTH CAUSE OF ACTION

                                        Unjust Enrichment

        110.    Plaintiff incorporates the above allegations by reference.

        111.    Allergan has been unjustly enriched by benefitting from the sale of the recalled

BIOCELL products when it knew that the products greatly increase the risk of developing BIA-

ALCL.

        112.    Plaintiff conferred an economic benefit upon Allergan when she had the recalled

BIOCELL products implanted. Plaintiff would not have chosen the recalled BIOCELL

products or had them implanted had she known that she would be exposed to a substantially

increased risk of developing BIA-ALCL.

        113.    Allergan has appreciated and accepted the benefit conferred by Plaintiff even

though it knew of the connection between the recalled BIOCELL products and BIA-ALCL.

        114.    Under these circumstances, it would be unjust and inequitable for Allergan to

retain the benefit it has received at the expense of Plaintiff.

        115.    As a result of the foregoing, Plaintiff has suffered damages in an amount to be

determined at trial.




                                                  23

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 23 of 25 PageID #: 23
                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests, individually and on behalf of the Class, that this

Court:

                A.      Certify the class under Fed. R. Civ. P. 23(a), (b)(1), (b)(2), (b)(3), and/or

(c)(4), as appropriate; appoint Plaintiff as representative of the class; and appoint the

undersigned counsel as class counsel;

                B.      Award Plaintiff compensatory, restitutionary, rescissory, general,

consequential, punitive and/or exemplary damages in an amount to be determined at trial;

                C.      Award prejudgment interest as permitted by law;

                D.      Enter an injunction against Allergan and its officers, agents, successors,

employees, representatives, assigns, and any and all persons acting in concert with them, to

require them to implement a medical monitoring program for Plaintiff and class members;

                E.      Retain jurisdiction over this action to ensure Allergan complies with such

a decree;

                F.      Enter other appropriate equitable relief;

                G.      Award reasonable attorneys’ fees and costs, as provided for by law; and

                H.      Grant such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff requests a trial by jury of

all issues triable as of right.


Dated: September 30, 2019                              Respectfully submitted,




                                                  24

    Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 24 of 25 PageID #: 24
                                       By: /s/Jerry E. Martin      d
                                       JERRY E. MARTIN (No. 20193)
                                       SETH M. HYATT (No. 31171)
                                       BARRETT JOHNSON MARTIN &
                                       GARRISON, LLC
                                       Philips Plaza
                                       414 Union Street, Suite 900
                                       Nashville, TN 37219
                                       Telephone: (6115) 244-2202
                                       Facsimile: (615) 252-3798
                                       jmartin@barrettjohnston.com
                                       shyatt@barrettjohnston.com


                                       CHRISTINA C. SHARP (No. 245869)*
                                       ADAM E. POLK (No. 273000)*
                                       GIRARD SHARP LLP
                                       601 California Street, Suite 1400
                                       San Francisco, California 94108
                                       Telephone: (415) 981-4800
                                       Facsimile: (415) 981-4846
                                       dsharp@girardsharp.com
                                       apolk@girardsharp.com


                                       Counsel for Plaintiff


                                       *Pro Hac Vice Admission Anticipated




                                  25

Case 3:19-cv-00866 Document 1 Filed 09/30/19 Page 25 of 25 PageID #: 25
